 

Exhibit 10.1

SORRENTO THERAPEUTICS, INC.

Employment Agreement

This Employment Agreement (this “Agreement”), dated as of April 5, 2016 (the
“Effective Date”), is made by and between Sorrento Therapeutics, Inc., a
Delaware corporation (together with any successor thereto, the “Company”), and
Kevin Herde (the “Executive”) (collectively referred to herein as the
“Parties”).  

WHEREAS, Executive and the Company mutually desire to set forth the terms and
conditions upon which the Company will compensate Executive for his services as
an employee following the Effective Date.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties hereto agree as follows:

1.Employment.

(a)General.  From and after the Effective Date, the Company shall employ
Executive and Executive shall be employed by the Company, for the period and in
the position set forth in this Section 1, subject to the other terms and
conditions herein provided.

(b)Employment Term.  The term of employment under this Agreement (the “Term”)
shall commence on the Effective Date and continue thereafter until terminated in
accordance with Section 3.  

(c)Position and Duties.  Executive shall serve as Executive Vice President and
Chief Financial Officer  (an “EVP”) of the Company with such customary
responsibilities, duties and authority normally associated with such position
and as may from time to time be assigned to Executive by the Chief Executive
Officer (the “CEO”), consistent with such position.   In the performance of such
duties, Executive shall report to the CEO.  Executive shall devote substantially
all of Executive’s working time and efforts to the business and affairs of the
Company (which shall include service to its affiliates, if applicable) and shall
not engage in outside business activities (including serving on outside boards
or committees) without the consent of the CEO and the Board of Directors of the
Company (the “Board”), provided that Executive shall be permitted to (i) manage
Executive’s personal, financial and legal affairs, (ii) participate in trade
associations, and (iii) serve on the board of directors of not-for-profit or
tax-exempt charitable organizations, in each case, subject to compliance with
this Agreement and provided that such activities do not materially interfere
with Executive’s performance of Executive’s duties and responsibilities
hereunder.  Executive hereby consents to serve as an officer and/or director of
the Company or any subsidiary or affiliate thereof without any additional salary
or compensation, if so requested by the Board.  Executive agrees to observe and
comply with the rules and policies of the Company as adopted by the Company from
time to time, in each case as amended from time to time, and as delivered or
made available to Executive (each, a “Policy”).  

2.Compensation and Related Matters.

(a)Annual Base Salary.  Executive shall receive a base salary at a rate of
$300,000 per annum (such annual base salary, as it may be adjusted from time to
time, the “Annual Base Salary”).  The Annual Base Salary shall be paid in
accordance with the customary payroll practices of the Company.  

 

--------------------------------------------------------------------------------

 

(b)Annual Bonus.  Executive will be eligible to participate in an annual
incentive program established by the Board or an authorized committee of the
Board.  Any annual bonus payable under the annual incentive program, which shall
be initially set at a target of 35% of the annual base salary, shall be based on
the achievement of individual and Company performance goals to be determined in
good faith by the Board or an authorized committee of the Board and the
CEO.  The payment of each annual bonus, if any, shall be subject to Executive’s
continued employment with the Company through the date of payment, and shall be
paid between January 1st and March 15th of the calendar year following the
calendar year to which it relates.   

(c)Benefits.  During the Term, Executive shall be eligible to participate in
employee benefit plans, programs and arrangements of the Company, consistent
with the terms thereof and as such plans, programs and arrangements may be
amended from time to time.

(d)Vacation/PTO.  During the Term, Executive shall be entitled to paid
vacation/personal time off in accordance with the Company’s Policies.  Any
vacation shall be taken at the reasonable and mutual convenience of the Company
and Executive.

(e)Expenses.  During the Term, the Company shall reimburse Executive for all
reasonable travel and other business expenses incurred by Executive in the
performance of Executive’s duties to the Company in accordance with the
Company’s expense reimbursement Policy.

3.Termination.

The Company and Executive acknowledge that Executive’s employment during the
Term will be at-will, as defined under applicable law, and that Executive’s
employment with the Company during the Term may be terminated by the Company or
Executive, as applicable, without any breach of this Agreement under the
following circumstances:

(a)Circumstances.

(i)Death.  Executive’s employment hereunder shall terminate upon Executive’s
death.  

(ii)Disability.  If Executive has incurred a Disability (as defined below), the
Company may terminate Executive’s employment.  “Disability” shall mean, at any
time the Company or any of its affiliates sponsors a long-term disability plan
for the Company’s employees,  “disability” as defined in such long-term
disability plan for the purpose of determining a participant’s eligibility for
benefits; provided, however, if the long-term disability plan contains multiple
definitions of disability, “Disability” shall refer to that definition of
disability which, if Executive qualified for such disability benefits, would
provide coverage for the longest period of time. The determination of whether
Executive has a Disability shall be made by the person or persons required to
make disability determinations under the long-term disability plan.  At any time
the Company does not sponsor a long-term disability plan for its employees,
Disability shall mean Executive’s inability to perform, with or without
reasonable accommodation, the essential functions of Executive’s position
hereunder for a total of three months during any six-month period as a result of
incapacity due to mental or physical illness as determined by a physician
selected by the Company or its insurers and acceptable to Executive or
Executive’s legal representative, with such agreement as to acceptability not to
be unreasonably withheld or delayed.  Any refusal by Executive to submit to a
medical examination for the purpose of determining Disability shall be deemed to
constitute conclusive evidence of Executive’s Disability.

2

 

--------------------------------------------------------------------------------

 

(iii)Termination by the Company.  The Company may terminate Executive’s
employment with or without “Cause” (as defined below). 

(iv)Resignation by Executive.  Executive may resign Executive’s employment with
the Company with or without “Good Reason” (as defined below).

(b)Notice of Termination.  Any termination of Executive’s employment by the
Company or by Executive under this Section 3 (other than termination pursuant to
paragraph (a)(i)) shall be communicated by a written notice to the other Party
hereto (i) indicating the specific termination provision in this Agreement
relied upon, and (ii) specifying a Date of Termination (as defined below) which,
if submitted by Executive, shall be at least thirty (30) days following the date
of such notice (a “Notice of Termination”); provided, however, that in the event
that Executive delivers a Notice of Termination to the Company, the Company may,
in its sole discretion, change the Date of Termination to any date that occurs
following the date of Company’s receipt of such Notice of Termination and is
prior to the date specified in such Notice of Termination.  A Notice of
Termination submitted by the Company may provide for a Date of Termination on
the date Executive receives the Notice of Termination, or any date thereafter
elected by the Company in its sole discretion.  For purposes of this Agreement,
“Date of Termination” shall mean (i) if Executive’s employment is terminated by
Executive’s death, the date of Executive’s death; or (ii) if Executive’s
employment is terminated pursuant to Section 3(a)(ii) – (iv) either the date
indicated in the Notice of Termination or the date specified by the Company
pursuant to this Section 3(b), whichever is earlier.

(c)Company Obligations upon Termination.  Upon termination of Executive’s
employment pursuant to any of the circumstances listed in Section 3(a),
Executive (or Executive’s estate) shall be entitled to receive the sum
of:  (i) the portion of Executive’s Annual Base Salary earned through the Date
of Termination but not yet paid to Executive; (ii) any expenses owed to
Executive pursuant to Section 2(e); and (iii) any amount accrued and arising
from Executive’s participation in, or vested benefits accrued under any employee
benefit plans, programs or arrangements (collectively, the “Company
Arrangements”), which amounts shall be payable in accordance with the terms and
conditions of such employee benefit plans, programs or arrangements.

(d)Severance on Termination Without Cause or Resignation for Good Reason.  

(i)Severance.  For a period of three years from the Effective Date, if Executive
is terminated without Cause or if Executive resigns for Good Reason, then,
subject to Executive signing on or before the forty-fifth (45th) day following
Executive’s Separation from Service (as defined below), and not revoking, a
release of claims in a form reasonably acceptable to the Company (the
“Release”), and Executive’s continued compliance with Section 4, Executive shall
receive, in addition to the compensation set forth in Section 3(c), the
following:

(A)an amount equal to Executive’s then current Annual Base Salary, payable in
accordance with the Company’s standard payroll practices starting on the First
Payment Date (as defined below);

(B) for the twelve (12) month period following Executive’s Separation from
Service (or, if earlier, the date on which the applicable continuation period
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) expires), the Company shall arrange to provide Executive and his
eligible dependents who were covered under the Company’s health insurance plans
as of the date of Executive’s Separation from Service with health (including
medical and dental) insurance benefits substantially similar to those provided
to such dependents immediately prior to

3

 

--------------------------------------------------------------------------------

 

the date of such Separation from Service.  If the Company is not reasonably able
to continue health insurance benefits coverage under the Company’s insurance
plans, the Company shall provide substantially equivalent coverage under other
third party insurance sources.  If any of the Company’s health benefits are
self-funded as of the date of Executive’s Separation from Service, or if the
Company cannot provide the foregoing benefits in a manner that exempt from
Section 409A of the Code or that is otherwise compliant with applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
instead of providing continued health insurance benefits as set forth above, the
Company shall instead pay to Executive an amount equal to twelve (12) multiplied
by the monthly premium Executive would be required to pay for continuation
coverage pursuant to the COBRA for his eligible dependents who were covered
under the Company’s health plans as of the date of Executive’s Separation from
Service (calculated by reference to the premium as of the date of Separation
from Service), which amount shall be paid on the First Payment Date. 

(ii)Definition of Cause.  For purposes of this Agreement, the Company shall have
“Cause” to terminate Executive’s employment hereunder upon: (A) Executive’s
failure to (1) substantially perform his duties with the Company (other than any
such failure resulting from Executive’s Disability) or (2) comply with, in any
material respect, any of the Company’s Policies, this Agreement or the
Proprietary Information and Inventions Agreement; (B) the Board’s determination
that Executive failed in any material respect to carry out or comply with any
lawful and reasonable directive of the Board; (C) Executive’s breach of a
material provision of this Agreement; (D) Executive’s conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any felony or crime involving moral turpitude; (E) Executive’s unlawful use
(including being under the influence) or possession of illegal drugs on the
Company’s (or any of its affiliate’s) premises or while performing Executive’s
duties and responsibilities under this Agreement; or (F) Executive’s commission
of an act of fraud, embezzlement, misappropriation, willful misconduct, or
breach of fiduciary duty against the Company or any of its affiliates.  

(iii)Definition of Good Reason.  For the sole purpose of determining Executive’s
right to severance payments as described above, the Executive’s resignation will
be for “Good Reason” if the Executive resigns within ninety (90) days after any
of the following events, unless Executive consents to the applicable event: (A)
a decrease in Executive’s Annual Base Salary or annual target bonus opportunity,
other than a reduction in Executive’s Annual Base Salary or annual target bonus
opportunity that is implemented in connection with a contemporaneous reduction
in annual base salaries affecting other senior executives of the Company, or (B)
a material decrease in the Executive’s authority or areas of responsibility as
are commensurate with such Executive’s title or position (other than in
connection with a corporate transaction where the Executive continues to hold
the position referenced in Section 1(c) above with respect to the Company’s
business, substantially as such business exists prior to the date of
consummation of such corporate transaction, but does not hold such position with
respect to the successor corporation).  Notwithstanding the foregoing, no Good
Reason will have occurred unless and until Executive has: (1) provided the
Company, within sixty (60) days of Executive’s knowledge of the occurrence of
the facts and circumstances underlying the Good Reason event, written-notice
stating with specificity the applicable facts and circumstances underlying such
finding of Good Reason; and (2) provided the Company with an opportunity to cure
the same within thirty (30) days after the receipt of such notice.

(e)No Other Compensation.  Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided in this Section 3, all of Executive’s rights
to salary, severance, benefits,

4

 

--------------------------------------------------------------------------------

 

bonuses and other compensatory amounts hereunder (if any) shall cease upon the
termination of Executive’s employment hereunder.  In the event that Executive’s
employment is terminated by the Company for any reason other than being
terminated without Cause or if Executive resigns without Good Reason,
Executive’s sole and exclusive remedy shall be to receive the payments and
benefits described in Section 3(c).  Executive shall not be required to mitigate
the amount of any payment provided for in this Section 3 by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for in this Section 3 be reduced by any compensation earned by Executive as the
result of employment by another employer or self-employment or by retirement
benefits; provided, however, that loans, advances or other amounts owed by
Executive to the Company may be offset by the Company against amounts payable to
Executive under this Section 3. 

(f)Deemed Resignation.  Upon termination of Executive’s employment for any
reason, Executive shall be deemed to have resigned from all offices and
directorships, if any, then held with the Company or any of its affiliates.

4.Restrictive Covenants.

(a)General.  Executive acknowledges that the Company has provided and, during
the Term, the Company from time to time will continue to provide Executive with,
access to its proprietary information. Ancillary to the rights provided to
Executive as set forth in this Agreement and the Company’s provision of
Confidential Information, and Executive’s agreements regarding the use of same,
in order to protect the value of any Confidential Information, the Company and
Executive agree to the following provisions (A) against unfair competition, (B)
respecting Executive’s use of proprietary information and the protection of such
information, and (C) the ownership of inventions developed by Executive in the
course of Executive’s engagement or employment by or relationship with the
Company, which Executive acknowledges represent a fair balance of the Company’s
rights to protect its business and Executive’s right to pursue employment.  

(b)Noncompetition; Nonsolicitation.  

(i)Noncompetition.  Executive shall not, at any time during the Term, directly
or indirectly engage in, have any equity interest in, interview for a potential
employment or consulting relationship with or manage, provide services to or
operate any person, firm, corporation, partnership or business (whether as
director, officer, employee, agent, representative, partner, security holder,
consultant or otherwise) that engages in any business which competes with any
portion of the Business (as defined below) of the Company anywhere in the
world.  Nothing herein shall prohibit Executive from being a passive owner of
not more than two percent (2%) of the outstanding equity interest in any entity
that is publicly traded, so long as Executive has no active participation in the
business of such entity.  

(ii)Nonsolicitation.  Executive shall not, at any time during the Restriction
Period (as defined below), directly or indirectly, recruit or otherwise solicit
or induce any customer, subscriber or supplier of the Company to (A) terminate
or reduce its arrangement or business with the Company, or (B) to otherwise
change its relationship with the Company.  Executive shall not, at any time
during the Restriction Period, directly or indirectly, either for Executive or
for any other person or entity, (x) solicit any employee or independent
contractor of the Company to terminate his or her employment or arrangement with
the Company, or (y) employ any such individual during his or her employment or
engagement with the Company and for a period of twelve months after such
individual terminates his or her employment or engagement with the Company.  

5

 

--------------------------------------------------------------------------------

 

(iii)Blue Penciling.  In the event the terms of this Section 4(b) shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its extending for too great a period of time or over too great a geographical
area or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action. 

(c)Proprietary Information and Inventions Agreement.  Executive and the Company
have executed the Company’s standard Proprietary Information and Inventions
Agreement, which agreement is attached hereto as Exhibit A and incorporated
herein by reference (the “Proprietary Information and Inventions Agreement”).  
Executive agrees to perform each and every obligation of his therein contained.

(d)Return of Property.  Upon termination of Executive’s employment with the
Company for any reason, Executive will promptly deliver to the Company all
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents or property
concerning the Company’s customers, business plans, marketing strategies,
products, property or processes.

(e)Non-Disparagement.  Each Party (which, in the case of the Company, shall mean
its officers and the members of the Board) agrees, during the Term and following
the Date of Termination, to refrain from Disparaging (as defined below) the
other Party and its affiliates, including, in the case of the Company, any of
its services, technologies or practices, or any of its directors, officers,
agents, representatives or stockholders, either orally or in writing.  Nothing
in this paragraph shall preclude any Party from making truthful statements that
are reasonably necessary to comply with applicable law, regulation or legal
process, or to defend or enforce a Party’s rights under this Agreement.  For
purposes of this Agreement, “Disparaging” means remarks, comments or statements,
whether written or oral, that impugn the character, integrity, reputation or
abilities of the person or entity being disparaged.

(f)Definitions.  As used in this Section 4, (i) the term “Company” shall include
the Company and its direct and indirect parents and subsidiaries; (ii) the term
“Business” shall mean the business of the Company, as such business may be
expanded or altered by the Company during the Term; and (iii) the term
“Restriction Period” shall mean the period beginning on the Effective Date and
ending on the date that is twelve (12) months following the Date of Termination.

(g)Rights and Remedies Upon Breach.  It is recognized and acknowledged by
Executive that a breach of the covenants contained in this Section 4 will cause
irreparable damage to Company and its goodwill, the exact amount of which will
be difficult or impossible to ascertain, and that the remedies at law for any
such breach will be inadequate.  Accordingly, Executive agrees that in the event
of a breach of any of the covenants contained in this Section 4, in addition to
any other remedy which may be available at law or in equity, the Company will be
entitled to specific performance and injunctive relief. In addition, in the
event Executive breaches any of the provisions of this Section 4, the Company
shall be entitled to immediately cease all payments under Section 3(d) above.

(h)Acknowledgment by Executive.  Executive has carefully read and considered the
provisions of this Section 4, and, having done so, agrees that the restrictions
set forth in this Section 4, including, but not limited to, the Restriction
Period, are fair and reasonable and are reasonably required for the protection
of the interests of the Company and its parent or subsidiary corporations,
officers, directors, shareholders, and other employees.

6

 

--------------------------------------------------------------------------------

 

5.Assignment and Successors. 

The Company may assign its rights and obligations under this Agreement to any
affiliate or to any successor to all or substantially all of the business or the
assets of the Company (by merger or otherwise), and may assign or encumber this
Agreement and its rights hereunder as security for indebtedness of the Company
and its affiliates.  This Agreement shall be binding upon and inure to the
benefit of the Company, Executive and their respective successors, assigns,
personnel and legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees, as applicable.  None of Executive’s rights
or obligations may be assigned or transferred by Executive, other than
Executive’s rights to payments hereunder, which may be transferred only by will
or operation of law.  Notwithstanding the foregoing, Executive shall be
entitled, to the extent permitted under applicable law and applicable Company
Arrangements, to select and change a beneficiary or beneficiaries to receive
compensation hereunder following Executive’s death by giving written notice
thereof to the Company.  

6.Miscellaneous Provisions.

(a)Governing Law; Venue.  This Agreement shall be governed, construed,
interpreted and enforced in accordance with its express terms, and otherwise in
accordance with the substantive laws of the State of California without
reference to the principles of conflicts of law of the State of California or
any other jurisdiction, and where applicable, the laws of the United
States.  Any suit brought hereon shall be brought in the state or federal courts
sitting in San Diego, California, the Parties hereby waiving any claim or
defense that such forum is not convenient or proper.  Each Party hereby agrees
that any such court shall have in personam jurisdiction over it and consents to
service of process in any manner authorized by California law.

(b)Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.  

(c)Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any Party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
facsimile or certified or registered mail, postage prepaid, as follows:

(i)If to the Company:

Sorrento Therapeutics, Inc.

9380 Judicial Drive

San Diego, CA 92121

Attention:  Chief Executive Officer

Facsimile:  (858) 210-3759

 

(ii)If to Executive, at the last address that the Company has in its personnel
records for Executive; or

(iii)At any other address as any Party shall have specified by notice in writing
to the other Party.

(d)Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.  Signatures delivered by facsimile shall
be deemed effective for all purposes.

7

 

--------------------------------------------------------------------------------

 

(e)Entire Agreement.  The terms of this Agreement, together with the Proprietary
Information and Inventions Agreement, are intended by the Parties to be the
final expression of their agreement with respect to the subject matter hereof
and supersede all prior understandings and agreements, whether written or oral,
including, without limitation, any offer letter, employment or consulting
agreement between the Company and Executive; however, Executive hereby reaffirms
his obligations under any previous confidentiality, assignment of inventions or
noncompetition agreement with the Company and agrees that this Agreement does
not supersede or modify any continuing obligations thereunder.  The Company
shall be entitled to enforce any and all such agreements against Executive to
ensure that the Company receives the benefit of all such agreements.  To the
extent any of such prior confidentiality, assignment of inventions or
noncompetition agreements previously entered into by Executive and the Company
conflict with the terms of this Agreement, those provisions that are more
favorable to the Company shall prevail.  The Parties further intend that this
Agreement shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this
Agreement.   

(f)Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by Executive and a duly
authorized officer of Company.  By an instrument in writing similarly executed,
Executive or a duly authorized officer of the Company may waive compliance by
the other Party with any specifically identified provision of this Agreement
that such other Party was or is obligated to comply with or perform; provided,
however, that such waiver shall not operate as a waiver of, or estoppel with
respect to, any other or subsequent failure.  No failure to exercise and no
delay in exercising any right, remedy, or power hereunder preclude any other or
further exercise of any other right, remedy, or power provided herein or by law
or in equity.  

(g)No Inconsistent Actions.  The Parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement.  Furthermore, it is the intent
of the Parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

(h)Construction.  This Agreement shall be deemed drafted equally by both the
Parties. Its language shall be construed as a whole and according to its fair
meaning.  Any presumption or principle that the language is to be construed
against any Party shall not apply.  The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation.  Any
references to paragraphs, subparagraphs, sections or subsections are to those
parts of this Agreement, unless the context clearly indicates to the
contrary.  Also, unless the context clearly indicates to the contrary, (i) the
plural includes the singular and the singular includes the plural; (ii) “and”
and “or” are each used both conjunctively and disjunctively; (iii) “any,” “all,”
“each,” or “every” means “any and all,” and “each and every”; (iv) “includes”
and “including” are each “without limitation”; (v) “herein,” “hereof,”
“hereunder” and other similar compounds of the word “here” refer to the entire
Agreement and not to any particular paragraph, subparagraph, section or
subsection; and (vi) all pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural as the identity of
the entities or persons referred to may require.

(i)Arbitration.   Both Executive and the Company agree to submit any and all
disputes, controversies, or claims based upon, relating to, or arising from your
employment by the Company (other than workers’ compensation claims) or the
terms, interpretation, performance, breach, or arbitrability of this Agreement
to final and binding arbitration before a single neutral arbitrator in San Diego
County, California.  Subject to the terms of this paragraph, the arbitration
proceedings shall be initiated in accordance with, and governed by, the National
Rules for the Resolution of Employment Disputes (“Rules”) of the American
Arbitration Association (“AAA”).  The arbitrator shall be appointed by agreement
of the Parties hereto or, if no agreement can be reached, by the AAA pursuant to
its Rules.  

8

 

--------------------------------------------------------------------------------

 

Notwithstanding the Rules, the Parties may take discovery in accordance with
Sections 1283.05(a)-(d) of the California Code of Civil Procedure (but not
subject to the restrictions of Section 1283.05(e)), and prior to the arbitration
hearing the Parties may file, and the arbitrator shall rule on, pre-trial
motions such as demurrers and motions for summary judgment (applying the
procedural standard embodied in Rule 56 of the Federal Rules of Civil
Procedure).  The time for filing such motions shall be determined by the
arbitrator.  The arbitrator will rule on all pre-trial motions at least ten (10)
business days prior to the scheduled hearing date.  Arbitration may be
compelled, the arbitration award shall be enforced, and judgment thereon shall
be entered, pursuant to the California Arbitration Act (Code of Civil Procedure
§§ 1280 et seq.).  Each Party shall bear his, her or its own attorneys’ fees and
costs (including expert witness fees) incurred in connection with the
arbitration, unless the arbitrator find that a statutory award of attorneys’
fees is appropriate.  The Company shall bear AAA’s administrative fees and the
arbitrator’s fees and costs.  If either Party is required to compel arbitration
of a dispute governed by this paragraph, the Party prevailing in that proceeding
shall be entitled to recover from the other Party reasonable costs and
attorneys’ fees incurred to compel arbitration.  This Section 6(i) is intended
to be the exclusive method for resolving any and all claims by Executive or the
Company against each other for payment of damages under this Agreement or
relating to Executive’s employment or service; provided, however, that neither
this Agreement nor the submission to arbitration shall limit Executive’s or the
Company’s right to seek provisional relief, including without limitation
injunctive relief, in any court of competent jurisdiction.  Both Executive and
the Company expressly waive their respective rights to a jury trial. 

(j)Enforcement.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a portion of this Agreement; and the remaining provisions of
this Agreement shall remain in full force and effect and shall not be affected
by the illegal, invalid or unenforceable provision or by its severance from this
Agreement. Furthermore, in lieu of such illegal, invalid or unenforceable
provision there shall be added automatically as part of this Agreement a
provision as similar in terms to such illegal, invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.

(k)Withholding.  The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.

(l)Survival.  The covenants, agreements, representations and warranties
contained in or made in Sections 4 and 6 shall survive any termination of this
Agreement.

(m)Section 409A.

(i)General.  The intent of the Parties is that the payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively, “Section 409A”) and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith.  

(ii)Separation from Service.  Notwithstanding anything in this Agreement to the
contrary, any compensation or benefits payable under this Agreement that is
considered nonqualified deferred compensation under Section 409A and is
designated under this Agreement as payable upon Executive’s termination of
employment shall be payable only upon Executive’s “separation from service” with
the Company within the meaning of Section 409A (a “Separation

9

 

--------------------------------------------------------------------------------

 

from Service”) and, except as provided below, any such compensation or benefits
described in Section 4(b) shall not be paid until the fifty-fifth (55th) day
following Executive’s Separation from Service (the “First Payment Date”).   

(iii)Specified Employee.  Notwithstanding anything in this Agreement to the
contrary, if Executive is deemed by the Company at the time of Executive’s
Separation from Service to be a “specified employee” for purposes of Section
409A, to the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A, such portion of Executive’s benefits
shall not be provided to Executive prior to the earlier of (i) the expiration of
the six-month period measured from the date of Executive’s Separation from
Service with the Company or (ii) the date of Executive’s death.  Upon the first
business day following the expiration of the applicable Section 409A period, all
payments deferred pursuant to the preceding sentence shall be paid in a lump sum
to Executive (or Executive’s estate or beneficiaries), and any remaining
payments due to Executive under this Agreement shall be paid as otherwise
provided herein.  

(iv)Expense Reimbursements.  To the extent that any reimbursements under this
Agreement are subject to Section 409A, any such reimbursements payable to
Executive shall be paid to Executive no later than December 31 of the calendar
year following the calendar year in which the expense was incurred; provided,
that Executive submits Executive’s reimbursement request promptly following the
date the expense is incurred, the amount of expenses reimbursed in one calendar
year shall not affect the amount eligible for reimbursement in any subsequent
calendar year, other than medical expenses referred to in Section 105(b) of the
Code, and Executive’s right to reimbursement under this Agreement will not be
subject to liquidation or exchange for another benefit.

(v)Installments.  Executive’s right to receive any installment payments under
this Agreement, including without limitation any continuation salary payments
that are payable on Company payroll dates, shall be treated as a right to
receive a series of separate payments and, accordingly, each such installment
payment shall at all times be considered a separate and distinct payment as
permitted under Section 409A.  Except as otherwise permitted under Section 409A,
no payment hereunder shall be accelerated or deferred unless such acceleration
or deferral would not result in additional tax or interest pursuant to Section
409A.

7.Executive Acknowledgement.

Executive acknowledges that Executive has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Executive’s
own judgment.

[Signature Page Follows]

 

10

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.

 

COMPANY

 

 

 

By:

 

/s/ Henry Ji

 

 

Name:  Henry Ji, Ph.D.

 

 

Title:    President & Chief Executive Officer

 

 

 

EXECUTIVE

 

 

 

By:

 

/s/ Kevin Herde

 

 

Name:  Kevin Herde

 

 

 

 

 

 

 

 

[Signature Page to Kevin Herde Employment Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Proprietary INFORMATION AND INVENTIONS Agreement

 

 

[Attached]

 

 

 

 